Citation Nr: 1039538	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  08-07 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to an increased rating for left varicose veins, 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to October 
1990.  

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 2007 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that increased the Veteran's 
disability rating for left varicose veins from 0 percent to 10 
percent, effective January 26, 2007.  The Veteran testified 
before the Board in September 2010.  

The  issue of entitlement to service connection for a right hip 
disability, as secondary to service-connected left varicose 
veins, has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and it 
is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

The Veteran was last afforded a VA examination for his left 
varicose veins in June 2007.  When available evidence is too old 
for an adequate evaluation of the Veteran's current condition, 
VA's duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Although the 
Veteran's last examination was not unduly remote, she has 
asserted that her disability has worsened since the last 
examination.  Specifically, she alleges that she now has to wear 
compression stockings for her varicose veins again and that she 
has to elevate her legs at night and use a heating pad.  She also 
reports that she suffers from swelling, leg pain, and leg cramps 
due to her varicose veins.  She further contends that her 
varicose veins interfere with her work and any social activities 
that require walking. 

Because there may have been significant changes in the Veteran's 
condition, the Board finds that a new examination is needed to 
fully and fairly evaluate the Veteran's claim for an increased 
rating.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the 
record does not adequately reveal current state of disability, 
fulfillment of duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of the 
disability since previous examination); Caffrey v. Brown, 6 Vet. 
App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an 
examination to determine the current 
severity of his left varicose veins.  
Specifically, the examiner should note 
whether the Veteran has persistent edema 
that is incompletely relieved by elevation 
of extremities.  The examiner should also 
note whether there is beginning stasis 
pigmentation or eczema.  The examiner must 
review the claims folder and should note 
that review in the examination report.  

2.  Then, readjudicate the claim.  If any 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Thereafter, return the case to 
the Board.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans 



Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



